DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 12/14/2021 which amended claims 30, 36, 49, and 50. Claims 30-50 are currently pending.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.

Claim Objections
Claims 30 and 49 are objected to because of the following informalities:
Claim 30, line 3, “and provide” should be changed to --and providing-- to correct grammar.
Claim 49, line 10, “configured to hold a substrate” should be changed to --configured to hold the substrate-- to correct antecedence because “a substrate” was properly introduced in line 8. 
Appropriate correction is required to place claims in better form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36, 39, 42, 48, and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knarren et al. (US PGPub 2010/0259734, Knarren hereinafter).
Regarding claim 36, Knarren discloses an optical sensor apparatus configured to operate in a vacuum environment (Figs. 1-2, 4-8, 11, paras. [0019], [0036]-[0037], [0072]-[0075], [0101], [0110], radiation is directed through the grating 82 of the detector module 20 in an EUV lithographic apparatus in a vacuum environment), the optical sensor apparatus comprising:
an optical element comprising a grating configured to selectively transmit incident radiation (Figs. 1-2, 4-8, 11, paras. [0078]-[0079], [0101], [0110], a detector module 20 includes a wafer 80 having a grating 82 to transmit radiation);
a photodetector configured to receive radiation transmitted by the grating and provide an output signal that is indicative of the received radiation (Figs. 1-2, 4-8, 11, paras. [0074]-[0075], [0078]-[0079], [0110], a detector 30 receives radiation transmitted by the grating 82 and outputs data for wavefront measurement); and
a support in thermal contact with the optical element (Figs. 4-8, paras. [0079], [0110], housing 50, formed of first body 60 and second body 70, supports the wafer 80 with grating 82 and is in contact with the wafer 80), wherein
a thermal conductivity of the support is greater than a thermal conductivity of the optical element (Figs. 4-8, 11, paras. [0082], [0083], [0101], [0108], wafer 80 is formed from Si3N4 and bodies 60, 70 of the housing 50 is formed from SiC, and SiC has a greater thermal conductivity of about 120 W/(m*K) than the thermal conductivity of about 30 W/(m*K) for Si3N4, see <http://accuratus.com/silinit.html>,  <http://accuratus.com/silicar.html> and <https://www.imetra.com/silicon-nitride-material-properties/>, <https://www.imetra.com/silicon-carbide-material-properties/>, Accessed 7/12/2022),
a coefficient of thermal expansion of the support is greater than a coefficient of thermal expansion of the optical element (Figs. 4-8, paras. [0082], [0083], [0101], [0108], wafer 80 is formed from Si3N4 and bodies 60, 70 of the housing 50 is formed from SiC. The coefficient of thermal expansion for SiC (about 4.0 x 10-6 K-1) is greater than that of Si3N4 (about 3.4 x 10-6 K-1), see <http://accuratus.com/silinit.html>,  <http://accuratus.com/silicar.html>  and <https://www.imetra.com/silicon-nitride-material-properties/>, <https://www.imetra.com/silicon-carbide-material-properties/>, Accessed 7/12/2022), and
the support is configured to support the optical element and to conductively remove heat from the optical element during the operating in the vacuum environment (the limitation “is configured to support the optical element and to conductively remove heat from the optical element during the operating in the vacuum environment” is functional language, and the support of the detector module taught by Knarren discloses the recited structural limitations. See MPEP 2114. Figs. 4-8, 11, paras. [0072]-[0075], [0079], [0101], [0110], the body 70 is in contact with wafer 80 during the measurement operation in the vacuum environment of the EUV lithographic apparatus such that conduction is the means by which heat is transferred to second body 70 from wafer 80).
Regarding claim 39, Knarren discloses wherein the thermal conductivity of the support is at least two times greater than the thermal conductivity of the optical element (Figs. 4-8, 11, paras. [0082], [0083], [0101], [0108], wafer 80 is formed from Si3N4 and bodies 60, 70 of the housing 50 is formed from SiC, and SiC has a greater thermal conductivity of about 120 W/(m*K) than the thermal conductivity of about 30 W/(m*K) for Si3N4, see <http://accuratus.com/silinit.html>,  <http://accuratus.com/silicar.html> and <https://www.imetra.com/silicon-nitride-material-properties/>, <https://www.imetra.com/silicon-carbide-material-properties/>, Accessed 7/12/2022); or the thermal conductivity of the support is at least ten times greater than the thermal conductivity of the optical element.
Regarding claim 42, Knarren discloses wherein the support is formed from a ceramic (Figs. 4-8, 11, paras. [0032], [0033], [0082], [0083], [0101], [0104], [0108], bodies 60, 70 of the housing 50 is formed from SiC).
Regarding claim 48, Knarren discloses further comprising a heat exchanger in thermal communication with the support (Figs. 4-8, 11, paras. [0014]-[0017], [0086]-[0087], [0110], the detector module 20 is mounted at cooling device 100 with a heat sink 100 in thermal contact with housing 50 to cool the support during measurement).
Regarding claim 49, Knarren discloses a lithographic apparatus (Figs. 1-2) comprising:
an illumination system configured to condition a radiation beam (Figs. 1-2, paras. [0072], the EUV lithographic system 10 includes image optics to illuminate a reticle 12);
a support structure configured to support a patterning device for imparting the radiation beam with a pattern in its cross-section to form a patterned radiation beam (Fig. 1, para. [0072], a reticle stage supports a reticle 12 to pattern the illumination);
a projection system configured to project the patterned radiation beam onto a substrate (Figs. 1-2, paras. [0072]-[0075], the illumination patterned by reticle 12 is projected to a wafer 15 via projection optics PO); and
a substrate table configured to hold a substrate (Figs. 1-2, paras. [0072]-[0075], a wafer stage supports a wafer and detector module 20), the substrate table comprising:
an optical sensor apparatus configured to operate in a vacuum environment (Figs. 1-2, 4-8, 11, paras. [0019], [0036]-[0037], [0072]-[0075], [0101], [0110], radiation is directed through the grating 82 of the detector module 20 in an EUV lithographic apparatus in a vacuum environment), the optical sensor apparatus comprising:
an optical element comprising a grating configured to selectively transmit incident radiation (Figs. 1-2, 4-8, 11, paras. [0078]-[0079], [0101], [0110], a detector module 20 includes a wafer 80 having a grating 82 to transmit radiation);
a photodetector configured to receive radiation transmitted by the grating and provide an output signal that is indicative of the received radiation (Figs. 1-2, 4-8, 11, paras. [0074]-[0075], [0078]-[0079], [0110], a detector 30 receives radiation transmitted by the grating 82 and outputs data for wavefront measurement); and 
a support in thermal contact with the optical element (Figs. 4-8, paras. [0079], [0110], housing 50, formed of first body 60 and second body 70, supports the wafer 80 with grating 82 and is in contact with the wafer 80), wherein
a thermal conductivity of the support is greater than a thermal conductivity of the optical element (Figs. 4-8, 11, paras. [0082], [0083], [0101], [0108], wafer 80 is formed from Si3N4 and bodies 60, 70 of the housing 50 is formed from SiC, and SiC has a greater thermal conductivity of about 120 W/(m*K) than the thermal conductivity of about 30 W/(m*K) for Si3N4, see <http://accuratus.com/silinit.html>,  <http://accuratus.com/silicar.html> and <https://www.imetra.com/silicon-nitride-material-properties/>, <https://www.imetra.com/silicon-carbide-material-properties/>, Accessed 7/12/2022),
a coefficient of thermal expansion of the support is greater than a coefficient of thermal expansion of the optical element (Figs. 4-8, paras. [0082], [0083], [0101], [0108], wafer 80 is formed from Si3N4 and bodies 60, 70 of the housing 50 is formed from SiC. The coefficient of thermal expansion for SiC (about 4.0 x 10-6 K-1) is greater than that of Si3N4 (about 3.4 x 10-6 K-1), see <http://accuratus.com/silinit.html>,  <http://accuratus.com/silicar.html>  and <https://www.imetra.com/silicon-nitride-material-properties/>, <https://www.imetra.com/silicon-carbide-material-properties/>, Accessed 7/12/2022), and
the support is configured to support the optical element and to conductively remove heat from the optical element during the operating in the vacuum environment (the limitation “is configured to support the optical element and to conductively remove heat from the optical element during the operating in the vacuum environment” is functional language, and the support of the detector module taught by Knarren discloses the recited structural limitations. See MPEP 2114. Figs. 4-8, 11, paras. [0072]-[0075], [0079], [0101], [0110], the body 70 is in contact with wafer 80 during the measurement operation in the vacuum environment of the EUV lithographic apparatus such that conduction is the means by which heat is transferred to second body 70 from wafer 80).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-32, 34, 35, 43, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Knarren et al. (US PGPub 2010/0259734, Knarren hereinafter). 
Regarding claim 30, Knarren discloses an optical measurement method using an optical sensor comprising an optical element comprising a grating selectively transmitting incident radiation (Figs. 1-2, 4-8, 11, paras. [0078]-[0079], [0101], [0110], a detector module 20 includes a wafer 80 having a grating 82 to transmit radiation), a photodetector receiving radiation transmitted by the grating and provide an output signal that is indicative of the received radiation (Figs. 1-2, 4-8, 11, paras. [0074]-[0075], [0078]-[0079], [0110], a detector 30 receives radiation transmitted by the grating 82 and outputs data for wavefront measurement), and a support supporting the optical element and in thermal contact with the optical element (Figs. 4-8, paras. [0079], [0110], housing 50, formed of first body 60 and second body 70, supports the wafer 80 with grating 82 and is in contact with the wafer 80), wherein a thermal conductivity of the support is greater than a thermal conductivity of the optical element (Figs. 4-8, 11, paras. [0082], [0083], [0101], [0108], wafer 80 is formed from Si3N4 and bodies 60, 70 of the housing 50 is formed from SiC, and SiC has a greater thermal conductivity of about 120 W/(m*K) than the thermal conductivity of about 30 W/(m*K) for Si3N4, see <http://accuratus.com/silinit.html>,  <http://accuratus.com/silicar.html> and <https://www.imetra.com/silicon-nitride-material-properties/>, <https://www.imetra.com/silicon-carbide-material-properties/>, Accessed 7/12/2022),
and wherein a coefficient of thermal expansion of the support is greater than a coefficient of thermal expansion of the optical element (Figs. 4-8, paras. [0082], [0083], [0101], [0108], wafer 80 is formed from Si3N4 and bodies 60, 70 of the housing 50 is formed from SiC. The coefficient of thermal expansion for SiC (about 4.0 x 10-6 K-1) is greater than that of Si3N4 (about 3.4 x 10-6 K-1), see <http://accuratus.com/silinit.html>,  <http://accuratus.com/silicar.html>  and <https://www.imetra.com/silicon-nitride-material-properties/>, <https://www.imetra.com/silicon-carbide-material-properties/>, Accessed 7/12/2022), the method comprising:
	performing a first measurement using the optical sensor apparatus in a vacuum environment, the first measurement including illuminating the grating with radiation, wherein a temperature of the optical element changes during the first measurement (Figs. 1-2, 4-8, 11, paras. [0019], [0036]-[0037], [0072]-[0075], [0101], [0110], radiation is directed through the grating 82 of the detector module 20 in an EUV lithographic apparatus in a vacuum environment and the temperature necessarily changes during the measurement operation);
	using conduction to transfer heat from the optical element to the support during the using of the optical sensor apparatus in the vacuum environment (Figs. 4-8, 11, paras. [0072]-[0075], [0079], [0101], [0110], the body 70 is in contact with wafer 80 during the measurement operation in the vacuum environment of the EUV lithographic apparatus such that conduction is the means by which heat is transferred to second body 70 from wafer 80);
	completing the first measurement, wherein the temperature of the support is managed with a cooling device in thermal communication with the support (Figs. 4-8, 11, paras. [0014]-[0017], [0086]-[0087], [0110], the detector module 20 is mounted at cooling device 100 with a heat sink 100 in thermal contact with housing 50 to cool the support during measurement). 
Although Knarren discloses the first measurement (Figs. 1-2, 4-8, 11, paras. [0019], [0036]-[0037], [0072]-[0075], [0101], [0110], radiation is directed through the grating 82 of the detector module 20 in an EUV lithographic apparatus in a vacuum environment and the temperature necessarily changes during the measurement operation), the support having a higher thermal conductivity than the thermal conductivity of the optical element and the support formed outside of the measurement beam (Figs. 4-8, 11, paras. [0072]-[0075], [0078]-[0079], [0082], [0083], [0101], [0108], wafer 80 is formed from Si3N4 and bodies 60, 70 of the housing 50 is formed from SiC, and SiC has a greater thermal conductivity than that of Si3N4), and the support in thermal communication with a heat exchanger (Figs. 4-8, 11, paras. [0014]-[0017], [0086]-[0087], [0110], the detector module 20 is mounted at cooling device 100 with a heat sink 100 in thermal contact with housing 50 to cool the support during measurement), Knarren does not appear to explicitly describe the temperature of the support is substantially constant through the first measurement. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the temperature of the support is substantially constant throughout the first measurement in the optical measurement method as taught by Knarren using the optimized structural and material configuration of the optical sensor apparatus with the support and the cooling arrangement as taught by Knarren since including optimizing the structures of the support and the optical element of the optical sensor apparatus such that the temperature of the support is substantially constant throughout the first measurement would have only required routine skill in the art to have obtained an optical sensor apparatus used in an optical measurement method capable of accurate measurement in a vacuum environment by minimizing the effects of heat on elements of the detector module (Knarren, paras. [0008]-[0017], [0036], [0037], [0041], [0110]).
Regarding claim 31, Knarren discloses wherein the optical sensor apparatus further comprises a heat exchanger in thermal communication with the support and wherein the support is at a first temperature at the beginning of the first measurement (Figs. 4-8, 11, paras. [0014]-[0017], [0086]-[0087], [0110], the detector module 20 is mounted at cooling device 100 with a heat sink 100 in thermal contact with housing 50 to cool the support during measurement, and the housing 50 is necessarily at a first temperature at the beginning of the detection by detector module 20), the method further comprising: waiting for a pre-determined amount of time after completion of the first measurement before performing a second measurement using the optical sensor apparatus (Figs. 4-8, 11, paras. [0009]-[0017], [0041], [0073]-[0075], [0086]-[0087], [0110], the detector is used at intervals to detect wavefront aberrations, and the detector module 20 performs measurements between exposure operations). Knarren does not appear to explicitly describe wherein the support substantially returns to the first temperature within the predetermined amount of time. 
However, since Knarren discloses that the heat exchanger is used to cool the detector module (Figs. 6 and 11, paras. paras. [0014]-[0017], [0086]-[0087], [0110], the detector module 20 is mounted at cooling device 100 with a heat sink 100 in thermal contact with housing 50 to cool the support during measurement), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included optimizing control of the heat exchanger in the method as taught by Knarren to have obtained wherein the support substantially returns to the first temperature within the pre-determined amount of time since including wherein the support substantially returns to the first temperature within the pre-determined amount of time would have only required routine skill in the art to have improved the functioning of the optical sensor apparatus by minimizing the effect of heat on the sensor (Knarren, paras. [0008]-[0017], [0036], [0037], [0041], [0110]) such that the measurements are acquired with accuracy and precision for improved measurement stability. 
Regarding claim 32, Knarren discloses the general conditions of wherein the optical element has a length which extends between a heat exchange area of the optical element and the support (Figs. 4-8, paras. [0078]-[0079], the wafer 80 includes a grating 82, and wafer is arranged in contact with the outer surface 73 of the body 70 of housing 50 such that a length of the wafer 80 extends between the contact region of the outer surface 73 with wafer 80) and discloses that the thermal conductivity of the support is greater than the thermal conductivity of the optical element (Figs. 4-8, 11, paras. [0082], [0083], [0101], [0108], wafer 80 is formed from Si3N4 and bodies 60, 70 of the housing 50 is formed from SiC, and SiC has a greater thermal conductivity of about 120 W/(m*K) than the thermal conductivity of about 30 W/(m*K) for Si3N4, see <http://accuratus.com/silinit.html>,  <http://accuratus.com/silicar.html> and <https://www.imetra.com/silicon-nitride-material-properties/>, <https://www.imetra.com/silicon-carbide-material-properties/>, Accessed 7/12/2022). Knarren does not appear to explicitly describe wherein that length is sufficiently long that the temperature of the support is substantially constant through the first measurement. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included optimizing the length between the heat exchange area of the optical element and the support as taught by Knarren in the method as taught by Knarren to have obtained a length sufficiently long that the temperature of the support is substantially constant throughout the first measurement since including wherein that length is sufficiently long that the temperature of the support is substantially constant throughout the first measurement is commonly used to minimize deformation of the optical sensor apparatus during the operations of measurement and exposure to enable accurate measurement and control of the exposure apparatus (Knarren, paras. [0008]-[0017], [0036], [0037], [0041], [0110]).
	Regarding claim 34, Knarren discloses wherein performing a measurement comprises cooling the optical element with a cooling apparatus before or during or after illuminating the grating with radiation (Figs. 4-8, 11, paras. [0086]-[0087], [0110], the detector module 20 is mounted at cooling device 100 with a heat sink 100 in thermal contact with housing 50 to cool the support).
	Regarding claim 35, Knarren discloses wherein the heat exchange area comprises at least one of: the grating; an area of the optical element upon which radiation is incident; and regions of the optical element that are cooled by a cooling apparatus (Figs. 4-8, paras. [0078]-[0079], [0086]-[0087], the wafer 80 includes a grating 82, and wafer is arranged in contact with the outer surface 73 of the body 70 of housing 50, which is cooled by cooling device 100).
Regarding claim 43, the first embodiment of Knarren does not appear to explicitly describe wherein the ceramic is Silicon infiltrated Silicon Carbide.
A second embodiment of Knarren discloses wherein the ceramic is Silicon infiltrated Silicon Carbide (Figs. 4-8, para. [0106], [0108], the bodies 60, 70 of housing 50 are formed from silicon infiltrated silicon carbide material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the ceramic is Silicon infiltrated Silicon Carbide as taught by the second embodiment of Knarren as the ceramic of the support in the optical sensor apparatus as taught by the first embodiment of Knarren since including wherein the ceramic is Silicon infiltrated Silicon Carbide is commonly used as a suitable ceramic material of an optical sensor apparatus housing providing heat and electrical conductivity properties as desired to optimize sensor performance (Knarren, paras. [0008]-[0017], [0033], [0083], [0106], and [0108]). 
	Regarding claim 50, Knarren discloses further comprising: determining an alignment position of a movable structure in an EUV system based on the first measurement (Figs. 1-2, 11, paras. [0008]-[0011], [0041], [0072]-[0075], [0110], the detector module 20 detects wavefront aberrations of the projection optics of the EUV lithographic apparatus to determine adjustments to the positions of projection optics).  
	 

Claims 37, 40, 41, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Knarren as applied to claims 36 and 37 above, and further in view of Laurent et al. (US PGPub 2015/0077728, Laurent hereinafter).
Regarding claim 37, Knarren does not appear to explicitly describe wherein: the coefficient of thermal expansion of the optical element is less than or equal to half of the coefficient of thermal expansion of the support; the coefficient of thermal expansion of the optical element is less than or equal to a tenth of the coefficient of thermal expansion of the support; or the coefficient of thermal expansion of the optical element is less than or equal to a hundredth of the coefficient of thermal expansion of the support.
Laurent discloses the coefficient of thermal expansion of the optical element is less than or equal to a tenth of the coefficient of thermal expansion of the support (Figs. 6, 7, and 9-11, paras. [0024], [0053], [0067], [0072], [0084], the support member 105 is formed of a material with a higher coefficient of thermal expansion, such as aluminum having a coefficient of thermal expansion of 21-24 x 10-6 m/(m°C), while plate 101 is formed of a material with a lower coefficient of thermal expansion, such as quartz having a coefficient of thermal expansion of 0.55 x 10-6 m/(m°C). See <https://www.engineeringtoolbox.com/linear-expansion-coefficients-d_95.html> accessed 2021/10/11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the coefficient of thermal expansion of the optical element is less than or equal to a tenth of the coefficient of thermal expansion of the support as taught by Laurent as the coefficient of thermal expansion of the optical element and the coefficient of thermal expansion of the support in the optical sensor apparatus as taught by Knarren since including the coefficient of thermal expansion of the optical element is less than or equal to a tenth of the coefficient of thermal expansion of the support is commonly used to optimize the flow of heat and structural stability within the optical sensor apparatus.
Regarding claim 40, Knarren does not appear to explicitly describe wherein the thermal conductivity of the support is at least one hundred times greater than the thermal conductivity of the optical element.
Laurent discloses wherein the thermal conductivity of the support is at least one hundred times greater than the thermal conductivity of the optical element (Figs. 6, 7, and 9-11, paras. [0024], [0053], [0067], [0072], [0084], the aluminum support member 105 has a thermal conductivity of 237 W/(m*K) at 293 K, while the quartz plate 101 has a thermal conductivity of 1.4 W/(m*K) at 293 K, see <https://en.wikipedia.org/wiki/List_of_thermal_conductivities>).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the thermal conductivity of the support is at least one hundred times greater than the thermal conductivity of the optical element as taught by Laurent as the thermal conductivity of the support and the thermal conductivity of the optical element in the optical sensor apparatus as taught by Knarren since including wherein the thermal conductivity of the support is at least one hundred times greater than the thermal conductivity of the optical element is commonly used to optimize the flow of heat and structural stability within the optical sensor apparatus.
Regarding claim 41, Knarren does not appear to explicitly describe wherein the thermal conductivity of the support is at least 175 Wm-1K-1.
Laurent discloses wherein the thermal conductivity of the support is at least 175 Wm-1K-1 (Figs. 6, 7, and 9-11, paras. [0024], [0053], [0067], [0072], [0084], the aluminum support member 105 has a thermal conductivity of 237 W/(m*K) at 293 K, see <https://en.wikipedia.org/wiki/List_of_thermal_conductivities>). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the thermal conductivity of the support is at least 175 Wm-1K-1 as taught by Laurent as the thermal conductivity of the support in the optical sensor apparatus as taught by Knarren since including wherein the thermal conductivity of the support is at least 175 Wm-1K-1 is commonly used to provide optimized heat transfer in the optical sensor apparatus during measurement (Laurent, paras. [0007], [0067]). 
Regarding claim 44, Knarren does not appear to explicitly describe wherein the support is formed from a metal.
Laurent discloses wherein the support is formed from a metal (Figs. 6, 7, and 9-11, paras. [0067], [0072], the support member 105 is formed from a metal, such as aluminum). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the support is formed from a metal as taught by Laurent as the material of the support in the optical sensor apparatus as taught by Knarren since including wherein the support is formed from a metal is commonly used to provide optimized heat transfer in the optical sensor apparatus during measurement (Laurent, paras. [0007], [0067]).
Regarding claim 45, Knarren as modified by Laurent discloses wherein the metal is aluminum (Laurent, Figs. 6, 7, and 9-11, paras. [0067], [0072], the support member 105 is formed from a metal, such as aluminum).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Knarren as applied to claim 36 above, and further in view of Kroon et al. (US PGPub 2003/0001107, Kroon hereinafter).
Regarding claim 38, Knarren does not appear to explicitly describe wherein the coefficient of thermal expansion of the optical element is less than or equal to about 0.2 x 10-6 K-1, or/and the optical element is formed from ULE ®, ZERODUR ®, AZ or Cordierite.
Kroon discloses describe wherein the coefficient of thermal expansion of the optical element is less than or equal to about 0.2 x 10-6 K-1, or/and the optical element is formed from ULE ®, ZERODUR ®, AZ or Cordierite (Figs. 2-4, para. [0058], the base plate is formed of a low thermal expansion material such as ULE ® or Zerodur ®).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the coefficient of thermal expansion of the optical element is less than or equal to about 0.2 x 10-6 K-1, or/and the optical element is formed from ULE ®, Zerodur ®, AZ or Cordierite as taught by Kroon as the material of the optical element in the optical sensor apparatus as taught by Knarren since including wherein the coefficient of thermal expansion of the optical element is less than or equal to about 0.2 x 10-6 K-1, or/and the optical element is formed from ULE ®, Zerodur ®, AZ or Cordierite is commonly used to stabilize the optical element by preventing deformation from temperature changes. 

Claims 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Knarren as applied to claim 36 above, and further in view of Itakura et al. (US PGPub 2007/0023320, Itakura hereinafter).
Regarding claims 46 and 47, Knarren does not appear to explicitly describe wherein the support is formed from a metal-ceramic, wherein the metal-ceramic is AlSiC.
Itakura discloses wherein the support is formed from a metal-ceramic, wherein the metal-ceramic is AlSiC (paras. [0020], [0027], the holder is formed from aluminum and silicon carbide composite). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the support is formed from a metal-ceramic, wherein the metal-ceramic is AlSiC as taught by Itakura as the material of the support in the optical sensor apparatus as taught by Knarren since including wherein the support is formed from a metal-ceramic, wherein the metal-ceramic is AlSiC is a material commonly used as a component in a wafer holder in semiconductor manufacturing that provides stable structural support. 

Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 33, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the optical element length which extends between the heat exchange area of the optical element and the support is sufficiently short that the temperature of the support changes within 10 seconds of the first measurement being completed. This limitation in combination with the other limitations of the parent claims would render claim 33 non-obvious over the prior art of record if rewritten.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 12/14/2021, with respect to the 35 U.S.C. 112(a) rejection of claim 50 have been fully considered and are persuasive in light of the amendments to the claim. The 35 U.S.C. 112(a) rejection of claim 50 has been withdrawn. 
Applicant’s arguments with respect to claims 30-32 and 34-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882